Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 9, 2004, convicting him of at*790tempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in a light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. The discrepancies in the victim’s prior statements to a police officer and the victim’s trial testimony were fully explored at trial and were matters to be considered by the jury in assessing the victim’s credibility (see People v Almonte, 23 AD3d 392 [2005]; People v Lambert, 272 AD2d 413 [2000]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]; People v Highsmith, 21 AD3d 1037, 1038 [2005], lv denied 6 NY3d 754 [2005]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Miller, J.P., Spolzino, Lifson and Dillon, JJ., concur.